            Case 19-34446 Document 239 Filed in TXSB on 09/09/19 Page 1 of 5


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION
                                                                                                                ENTERED
                                                        §                                                       09/09/2019
In re:                                                  §        Chapter 11
                                                        §
HALCÓN RESOURCES                                        §
CORPORATION, et al.,                                    §        Case No. 19-34446 (DRJ)
                                                        §
                    Debtors.1                           §        (Jointly Administered)
                                                        §        Re: Docket No. 145

      ORDER GRANTING EMERGENCY MOTION OF MORASCYZK & POLOCHAK,
          ATTORNEYS AT LAW, AND CO-EXPRISE, INC., d/b/a CX-ENERGY
                     FOR RELIEF FROM THE AUTOMATIC STAY
                                          (Docket No. 145)
        Upon consideration of the motion of MORASCYZK & POLOCHAK, ATTORNEYS AT

LAW (“M&P), and CO-EXPRISE, INC., d/b/a CX-ENERGY (“CX”), for relief from the

automatic stay (the “Motion”);2 and the Court having considered the opposition to the Motion;

and the Court having considered the evidence and arguments at the hearing on September 4,

2019; and the Court having found that under the circumstances proper notice of the Motion and

the hearing thereon was given and that no other or further notice is necessary; the Court having

found that, upon the record herein and after due deliberation thereon, there exists just cause for

the relief granted herein:

           IT IS HEREBY ORDERED THAT:

           1.       The Motion is GRANTED to the extent set forth herein.

           2.       The automatic stay of 11 U.S.C. § 362(a) is hereby modified solely to the extent

necessary to permit M&P, CX and/or the Debtors, only with respect to the appeal of Halcón

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Halcón Resources Corporation (0684), Halcón Resources Operating, Inc. (4856),
Halcón Holdings, Inc. (5102), Halcón Energy Properties, Inc. (5292), Halcón Permian, LLC (6153), Halcón Field
Services, LLC (0280), and Halcón Operating Co., Inc. (3588). The Debtors’ mailing address is 1000 Louisiana St.,
Suite 1500, Houston, TX 77002.
2
    Capitalized terms not defined in this Order shall have the meanings ascribed to such terms in the Motion.



4850-9668-5475
          Case 19-34446 Document 239 Filed in TXSB on 09/09/19 Page 2 of 5


Energy Properties, Inc. identified as No. 301 WDA 2019 (the “Appeal”) in the Superior Court of

Pennsylvania (the “Superior Court”): (a) to request a calendar setting to participate in oral

arguments, which may take place no earlier than October 21, 2019, in the Appeal, including by

providing this Order to the Prothonotary of the Superior Court in connection with any request to

have the Appeal scheduled for argument during the Superior Court’s October, 2019 “Pittsburgh”

or “Westmoreland County” sittings, or at such time thereafter as may suit the convenience of the

Superior Court; and (b) to participate in such oral argument in the Appeal. Except as otherwise

expressly set forth in the immediately preceding sentence, the automatic stay shall remain in full

force and effect.

         3.      Nothing contained in the Motion or this Order shall lift or modify the automatic

stay or otherwise authorize M&P, CX, and/or the Debtors to request a calendar setting for, or

participate in, oral argument with respect to the conditional-cross appeal of M&P and CX

identified as No. 347 WDA 2019 in the Superior Court (the “Cross Appeal”).

         4.      Nothing contained in the Motion or this Order shall deprive any of the parties to

the Appeal of any procedural or substantive rights they may have in connection with the

scheduling and conduct of such oral argument pursuant to the Pennsylvania Rules of Appellate

Procedure. Nothing contained in this Order requests that the Superior Court take any action

including the scheduling of oral argument for the Appeal before the automatic stay is lifted or

modified as to the Cross Appeal.

         5.      Nothing contained in the Motion or this Order shall authorize M&P and CX to

take any further action to prosecute the Appeal or to enforce or recover any portion of the

judgment entered in favor of M&P and CX on January 30, 2019 in the Court of Common Pleas

of Mercer County, docketed at No. 2013-512, including any actions to collect on the First Bond




4850-9668-5475
          Case 19-34446 Document 239 Filed in TXSB on 09/09/19 Page 3 of 5


and/or the Current Bond, except as expressly provided for herein and absent further order of this

Court.

         6.      Notwithstanding the 14-day stay of effectiveness provided under Fed. R. Bank. P.

4001(a)(3), the terms of this Order shall be immediately effective and enforceable upon entry by

the Court.

         7.      This Order is without prejudice to the Debtors, M&P and CX’s right to seek

further stay relief from this Court.



Dated:Signed: September 09, 2019 2019
        _______________________,
        Houston, Texas
                                                  ____________________________________
                                              ________________________________________
                                                  DAVID R. JONES
                                              David R. JonesSTATES BANKRUPTCY JUDGE
                                                  UNITED
                                              United States Bankruptcy Judge




4850-9668-5475
          Case 19-34446 Document 239 Filed in TXSB on 09/09/19 Page 4 of 5




AGREED TO AS TO FORM:

DATED: September 6, 2019

WEIL, GOTSHAL & MANGES LLP                  HAYNES AND BOONE, LLP

  /s/ Patrick W. Thompson                   By: /s/ Arsalan Muhammad
 WEIL, GOTSHAL & MANGES LLP                 Kelli S. Norfleet
 Alfredo R. Pérez (15776275)                Texas State Bar No. 24070678
 Patrick W. Thompson (24066189)             Arsalan Muhammad
 700 Louisiana Street, Suite 1700           Texas State Bar No. 24074771
 Houston, Texas 77002                       1221 McKinney Street, Suite 2100
 Telephone: (713) 546-5000                  Houston, Texas 77010
 Facsimile: (713) 224-9511                  Telephone.: (713) 547-2000
 Email: Alfredo.Perez@weil.com              Facsimile: (713) 547-2600
         Patrick.Thompson@weil.com          Email: kelli.norfleet@haynesboone.com
                                                    arsalan.muhammad@haynesboone.com
 -and-
                                            Counsel for Morascyzk and Polochak,
 WEIL, GOTSHAL & MANGES LLP                 Attorneys at Law and Co-Exprise, Inc.,
 Gary Holtzer (admitted pro hac vice)       d/b/a CX-Energy
 Lauren Tauro (admitted pro hac vice)
 767 Fifth Avenue                           -and-
 New York, New York 10153
 Telephone: (212) 310-8000                  SHERRARD, GERMAN & KELLY, P.C.
 Facsimile: (212) 310-8007                  Gary Philip Nelson (admitted pro hac vice)
 Email: Gary.Holtzer@weil.com               James R. Hankle (admitted pro hac vice)
        Lauren.Tauro@weil.com               Nicholas L. Fiske (admitted pro hac vice)
                                            535 Smithfield Street, Ste. 300
 Proposed Attorneys for Debtors             Pittsburgh, PA 15222
 and Debtors in Possession                  Telephone: (412) 355-0200
                                            Facsimile: (412) 261-6221
                                            Email: gpn@sgkpc.com
                                                    jrh@sgkpc.com
                                                    nlf@sgkpc.com

                                            Counsel for Co-Exprise, Inc., d/b/a CX-
                                            Energy




4850-9668-5475
          Case 19-34446 Document 239 Filed in TXSB on 09/09/19 Page 5 of 5




                                            -and-

                                            MARGOLIS EDELSTEIN
                                            Daniel M. Taylor, Jr. (admitted pro hac
                                            vice)
                                            Stephen P. Plonski (admitted pro hac vice)
                                            The Oliver Building
                                            535 Smithfield Street, Suite 1100
                                            Pittsburgh, PA 15222
                                            Telephone: (412) 281-4256
                                            Facsimile: (412) 642-2380
                                            Email: dtaylor@margolisedelstein.com
                                                    splonski@margolisedelstein.com

                                            Counsel for Morascyzk and Polochak,
                                            Attorneys at Law

                                            -and-

                                            MARGOLIS EDELSTEIN
                                            James E. Huggett (admitted pro hac vice)
                                            300 Delaware Avenue, Suite 800
                                            Wilmington, DE 19801
                                            Telephone: (302) 888-1112
                                            Facsimile: (302) 888-1119
                                            Email: jhuggett@margolisedelstein.com

                                            Counsel for Morascyzk and Polochak,
                                            Attorneys at Law




4850-9668-5475
